INVESTMENT OBJECTIVE The Fund seeks to provide a high total return consistent with reasonable risk by investing primarily in a diversified portfolio of stocks that meet the Fund’s investment criteria, including financial, sustainability and social responsibility factors. This objective may be changed by the Fund’s Board of Directors without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert mutual funds that are not money market funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page 89 and “Reduced Sales Charges” on page 92 of the Fund’s Prospectus, and under “Method of Distribution” on page 50 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class Y Maximum sales charge (load) 4.75 % None None None on purchases (as a % of offering price) Maximum deferred sales charge None 5.00 % 1.00 % None (load) (as a % of amount pur- chased or redeemed, whichever is lower) 1 Redemption fee (as a % of 2.00 % 2.00 % 2.00 % 2.00 % amount redeemed or exchanged within 30 days of purchase) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class B Class C Class Y Management fees 1.10 % 1.10 % 1.10 % 1.10 % Distribution and service (12b-1) 0.25 % 1.00 % 1.00 % None fees Other expenses 0.49 % 1.08 % 0.62 % 0.36 % Acquired fund fees and expenses 0.02 % 0.02 % 0.02 % 0.02 % Total annual fund operating 1.86 % 3.20 % 2.74 % 1.48 % expenses Less fee waiver and/or expense — — — (0.07 %) reimbursement 2 Net expenses — — — 1.41 % 1 The contingent deferred sales charge reduces over time. 2 The investment advisor has agreed to contractually limit direct net annual fund operating expenses for Class Y to 1.39% through January 31, 2014. These expense limitations do not limit the acquired fund fees and expenses paid indirectly by a shareholder. Only the Board of Directors of the Fund may terminate the Fund's expense limitation before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $10,000 in the Fund for the time periods indicated and then either redeem or hold your shares at the end of those periods; • your investment has a 5% return each year; • the Fund’s operating expenses remain the same; and • any Calvert expense limitation is in effect for the period indicated in the fee table above. SUMMARY PROSPECTUS JANUARY 31, 2013 1 Although your actual costs may be higher or lower, under these assumptions your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Class A $655 $1,032 $1,433 $2,551 Class B Expenses assuming $823 $1,386 $1,874 $3,194 redemption Expenses assuming no $323 $986 $1,674 $3,194 redemption Class C Expenses assuming $377 $850 $1,450 $3,070 redemption Expenses assuming no $277 $850 $1,450 $3,070 redemption Class Y $144 $461 $801 $1,762 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 43% of its portfolio’s average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund normally invests at least 80% of its net assets, including borrowings for investment purposes, in equity securities of foreign companies (common and preferred stock and the depositary receipts on such stock). The Fund will provide shareholders with at least 60 days’ notice before changing this 80% policy. Using a core investment approach, the Fund invests primarily in common and preferred stocks of non-U.S. large-cap companies. The Fund defines non-U.S. large-cap companies as those whose market capitalization falls within the range of the Morgan Stanley Capital International (“MSCI”) Europe, Australasia and Far East (“EAFE”) Global Investable Market Index (“IMI”). As of December 31, 2012, the market capitalization of the MSCI EAFE IMI companies ranged from $47 million to $225 billion with a weighted median level of $28.3 billion an a weighted average level of $51.5 billion. MSCI Barra reassesses the MSCI EAFE IMI quarterly and conducts full updating reviews twice per year and partial reviews in the other two quarters. The Fund normally seeks to have a weighted average market capitalization of at least $10 billion. The Fund generally holds stocks of companies from the constituent countries of the MSCI EAFE IMI, but may invest in other countries, including emerging markets stocks. The Fund will invest in at least three different countries. The Advisor and the Subadvisors focus on deriving returns from individual stock selection (bottom-up). The Advisor and the Subadvisors utilize fundamental insights arrived at through qualitative and quantitative analysis of a broad range of non-U.S. securities to identify stocks expected to provide returns superior to that of the benchmark. The Advisor attempts to control the portfolio’s risk level and maximize the Fund’s return potential relative to the MSCI EAFE IMI benchmark by balancing the risks and opportunities among the portions of the portfolio managed by the Advisor and each Subadvisor. The Advisor may shift allocations among the Advisor and the Subadvisors depending on market conditions, the Advisor's or Subadvisors' respective style biases, and performance opportunities. The Fund invests no more than 5% of its net assets in U.S. companies (excluding High Social Impact and Special Equities investments). See “Special Investment Programs” in this Prospectus. The Fund may invest in American Depositary Receipts (“ADRs”), which may be sponsored or unsponsored, and Global Depositary Receipts (“GDRs”). Sustainable and Socially Responsible Investing. The Fund seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples’ rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Fund’s sustainable and socially responsible investment criteria. Investments must be consistent with the Fund’s current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual investments of the Fund may not perform as expected, and the Fund’s portfolio management practices may not achieve the desired result. The Advisor’s allocation of Fund assets among the portions of the portfolio managed by the Advisor and each Subadvisor may cause the Fund to under-perform. Stock Market Risk. The market prices of stocks held by the Fund may fall. SUMMARY PROSPECTUS JANUARY 31, 2013 2 Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition, on overall market and economic conditions, and on investors’ perception of a company’s well-being. Preferred Stock Risk. The market value of preferred stock generally decreases when interest rates rise and is affected by the issuer’s ability to make payments on the preferred stock. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign securities include ADRs and GDRs. Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from movement of share prices and payment of dividends. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. GDRs can involve direct currency risk since, unlike ADRs, they may not be U.S. dollar-denominated. ADRs indirectly bear currency risk because they represent an interest in securities that are not denominated in U.S. dollars. Foreign Currency Transactions Risk. Transactions in foreign currency in connection with the purchase and sale of investments in foreign markets may result in foreign currency exposure and the potential for losses due to fluctuations in currency exchange rates. These losses may occur without regard to the quality or performance of the investment itself. Foreign currency transactions may also prevent the Fund from realizing profits on favorable movements in exchange rates. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Emerging Markets Risk. The risks of investing in emerging market securities are greater than those of investing in securities of developed foreign countries. These risks include volatile currency exchange rates, periods of high inflation, increased risk of default, greater social, economic and political uncertainty and instability, less governmental supervision and regulation of securities markets, weaker auditing and financial reporting standards, lack of liquidity in the markets, and the significantly smaller market capitalizations of emerging market issuers. Multi-Manager Risk. While the Advisor monitors the overall management of the Fund, the Advisor and the Subadvisors make investment decisions independently from each other. It is possible that the Advisor's and each Subadvisor's investment styles may not always be complementary, which could affect the performance and transaction costs of the Fund. Performance The following bar chart and table show the Fund’s annual returns and its long-term performance, which give some indication of the risks of investing in the Fund. The bar chart shows how the performance of the Class A shares has varied from year to year. The table compares the Fund’s performance over time to that of an index and an average. The Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. For updated performance information, visit www.calvert.com. Performance results for Class Y shares prior to 10/31/08 (the Class Y shares’ inception date) reflect the performance of Class A shares at net asset value. Actual Class Y share performance would have been higher than Class A share performance because Class Y, unlike Class A, has no Rule 12b-1 fees. The return for each of the Fund’s other Classes of shares will differ from the Class A returns shown in the bar chart, depending upon the expenses of that Class. The bar chart does not reflect any sales charge that you may be required to pay upon purchase or redemption of the Fund’s shares. Any sales charge will reduce your return. Calendar Year Total Returns for Class A at NAV Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 23.55 % Worst Quarter (of periods shown) 12/31/08 -24.02 % The average total return table shows the Fund’s returns with the maximum sales charge deducted, and no sales charge has been applied to the indices used for comparison in the table. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. The after-tax returns shown are not relevant to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The return after taxes on distributions and sale of Fund shares may be higher than the return before taxes because the calculation assumes that shareholders receive a tax benefit for capital losses incurred on the sale of their shares. After-tax returns are shown only for Class A shares; after-tax returns for other Classes will vary. SUMMARY PROSPECTUS JANUARY 31, 2013 3 Average Annual Total Returns (as of 12/31/12) (with maximum sales charge deducted, if any) 1 Year 5 Years 10 Years Class A: Return before taxes 11.99 % -7.79 % 3.75 % Return after taxes on distributions 11.99 % -7.75 % 3.35 % Return after taxes on distributions 8.10 % -6.26 % 3.42 % and sale of Fund shares Class B 11.21 % -8.15 % 3.09 % Class C 15.56 % -7.71 % 3.35 % Class Y 18.04 % -6.55 % 4.44 % MSCI EAFE IMI 18.20 % -2.90 % 9.08 % (reflects no deduction for fees, expenses or taxes) Lipper International Multi-Cap Growth 18.03 % -3.03 % 8.72 % Funds Avg. (reflects no deduction for taxes) PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. ("Calvert" or the "Advisor") Portfolio Manager Title Length of Time Name Managing Fund Natalie A. Trunow Senior Vice President, Since December 2009 Chief Investment Officer – Equities, Calvert Investment Subadvisors. Thornburg Investment Management, Inc. (“Thornburg”) and Martin Currie, Inc. (“Martin Currie”) (each a "Subadvisor") Portfolio Manager Title Length of Time Name Managing Fund William V. Fries, Co-Portfolio Manager, Since December 2009 CFA Managing Director, Thornburg Wendy Trevisani Co-Portfolio Manager, Since December 2009 Managing Director, Thornburg Lei “Rocky” Wang, Co-Portfolio Manager, Since December 2009 CFA Managing Director, Thornburg David Sheasby Portfolio Manager, Since December 2009 Global Equities and Head of ESG, MartinCurrie Christine Director, Portfolio Since December 2009 Montgomery Manager, Martin Currie BUYING AND SELLING SHARES Class B shares of the Fund are not offered for new purchases, as described under “Choosing a Share Class” on page 89 of the Fund’s Prospectus. You can buy, sell (redeem) or exchange shares of the Fund, either through a financial professional or directly from the Fund, on any day that the New York Stock Exchange is open. The share price is based on the Fund’s net asset value, determined after receipt of your request in good order. Minimum Investments Account Type Initial Subsequent Regular Accounts $2,000 $250 IRA Accounts $1,000 $250 For automatic investment plans, the minimum initial investment requirements are waived if you establish a $100 monthly investment plan. For an account that has met the minimum initial investment requirement described above, you may make subsequent automatic investments of $50. The Fund may waive investment minimums and applicable service fees for certain investors. Class A and C Shares . To buy shares, contact your financial professional or open an account by completing and signing an application (available at www.calvert.com or by calling 800-368-2748). Make your check payable to the Fund. To Buy Shares New Accounts (include applica- Calvert, P.O. Box 219544, Kansas tion): City, MO 64121-9544 Subsequent Investments (include Calvert, P.O. Box 219739, Kansas investment slip): City, MO 64121-9739 By Registered, Certified or Calvert, c/o BFDS, 330 West 9th Overnight Mail: Street, Kansas City, MO 64105-1514 To Sell Shares By Telephone Call 800-368-2745 By Mail Calvert, P.O. Box 219544, Kansas City, MO 64121-9544 Class Y Shares. Class Y shares are generally available only to wrap or similar fee-based programs offered by financial intermediaries. Class Y purchases must be made by bankwire or via the National Securities Clearing Corporation. For additional information, call 800-368-2746. TAX INFORMATION Unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, any dividends and distributions made by the Fund are taxable to you as ordinary income or capital gains and may also be subject to state and local taxes. SUMMARY PROSPECTUS JANUARY 31, 2013 4 PAYMENTS TO BROKER/DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through a broker/dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker/dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. Investment Company Act file: No. 811- 06563 Calvert World Values Fund, Inc. SUMMARY PROSPECTUS JANUARY 31, 2013 5 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank.
